Sean C. Gallagher, Administrative Judge,
concurring.
{¶ 40} I concur with the judgment of the majority. We are bound by the Ohio Supreme Court’s decisions in Pitts v. Ohio Dept. of Transp. (1981), 67 Ohio St.2d 378, 21 O.O.3d 238, 423 N.E.2d 1105, and VFW Post 1238 v. Liquor Control Comm. (1997), 78 Ohio St.3d 1482, 678 N.E.2d 946. Both of those cases involved administrative appeals in the trial court, and in both cases, the court held that a *598motion for reconsideration was not permitted in the trial court following a final, appealable order. However, I recognize that these decisions did not address the rule that in administrative appeals, the common pleas court is governed by the Appellate Rules. See R.C. 2505.03(B); Luna v. Ohio Dept. of Job & Family Servs., Lucas App. No. L-02-1146, 2002-Ohio-6359, 2002 WL 31630753; Carroll v. Flexible Personnel, Inc. (July 16, 1999), Williams App. No. WM-98-029, 1999 WL 502147. This is an issue that the Ohio Supreme Court may wish to revisit. In any event, the motion for reconsideration that was filed was untimely. It also appears that the issues raised in this appeal may be moot because of this court’s decision in Cleveland v. Abrams, Cuyahoga App. Nos. 92843 and 92844, 2010-Ohio-662, 2010 WL 664144. Notwithstanding, I concur in the majority opinion.
Appendix
{¶ 41} Cross-appellant’s assignments of error
{¶ 42} “I. Cross-Appellant Abrams was denied his statutory right to adduce additional evidence, which right is to be liberally construed.
{¶ 43} “II. The failure to either demand testimony under oath, or to object to hearsay does not constitute a waiver of the right to assert such statutory deficiencies as a basis to expand the transcript per R.C. 2506.03.
{¶ 44} “HI. The BZA clearly and expressly applied the wrong standard in its denial of Appellants’ request for an area variance, in direct contravention of Kisil v. Sandusky, 12 Ohio St.3d 30[, 12 OBR 26, 465 N.E.2d 848] (1984), syllabus.
{¶ 45} “IV. The BZA committed reversible error to the extent that neither the 3’ over fence height scrap pile limitation of § 347.06(d), eff. 6-4-70, nor the 100% screening opacity required by § 676.13(a) are applicable to Appellants’ property.
{¶ 46} ‘V. The BZA proceedings were irreparably tainted by repetitive reliance on inapplicable ordinances.
{¶ 47} ‘VI. The BZA committed reversible error to the extent that the same lawful, prior, non-conforming use which precludes application of § 347.06(d) also precludes the use limitations imposed upon the Footbridge area within the Residence Industry district. Moreover, the outdoor storage of “containers” is an expressly permitted use under the Zoning Code.
{¶ 48} “VII. The BZA committed reversible error to the extent that contrary to the pervasive assertions made by Zoning Administrator Riccardi, and by counsel for the BZA, no paving required within the scrap yard in question.
{¶ 49} Will. The BZA committed reversible error to the extent that as a matter of law, no certificate of occupancy was required for either the expansion of *599the scrap operation onto, or the new ‘auto wrecking’ use on the hilltop to the south.
{¶ 50} “IX. The BZA committed reversible error to the extent that not only was the entire hearing process was irreparably tainted by references to irrelevant ordinances, imaginary requirements, but also to false assertions.
{¶ 51} “X. The Five Fencing/screen opacity related ordinances, § 345.04(a)(3), § 347.06(a) and (b), § 352.10(8)[b], § 676.13(a), § 358.02(c), are facially void for vagueness, void for ambiguity, or both, thereby denying Abrams his rights under the Fifth and Fourteenth Amendments to the U.S. Constitution, and Section 16, Article I of the Ohio Constitution.
{¶ 52} “XI. The two fencing/screen opacity conflict resolution ordinances, § 327.01 and § 352.08, are themselves facially void for vagueness, void for ambiguity, or both, thereby denying Abrams his rights under the Fifth and Fourteenth Amendments to the U.S. Const., and Section 16, Article I of the Ohio Const.
{¶ 53} “XII. Cross-Appellant Abrams is being deprived of his property and/or liberty by the retroactive application by the City of Cleveland to Abrams ’ lasful [sic] prior nonconforming use of the Property, of the 3’ over fence height scrap pile limitation of § 347.06(d), eff. 6-4-70, in violation of the Fifth and Fourteenth Amendments to the U.S. Constitution, and Section 16, Article I of the Ohio Constitution.
{¶ 54} “XIII. The application of the 3’ junk height over fence height limitation which the City is imposing upon the use of the Property is unconstitutional.
{¶ 55} “XIV. The City is violating the Due Process rights of Cross-Appellant Abrams guaranteed by the Fifth and Fourteenth Amendments to the U.S. Const., and Section 16, Article I of the Ohio Const., and further violating the separation of powers established in both constitutions, by attempting to enforce upon Abrams ’ use of open land, the requirement of a certificate of occupancy which the issuing officer is constrained by ordinance, § 138.02, to issue for only structures, and not for the use of open land.
{¶ 56} “XV. Cleveland is violating Cross-Appellant Abrams ’ Due Process rights under Fifth and Fourteenth Amendments of the U.S. Const., and Section 16, Article I of the Ohio Const., violating the separation of powers established in both Constitutions, and depriving Abrams of his property and/or liberty, by attempting to enforce upon Abrams ’ use of open land a definition of ‘auto wrecking,’ which is inconsistent with the plain language of § 325.09 and § 325.732.” (Emphasis sic.)